                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In re:                                                  Chapter 11

 California Palms, LLC,                                  Case No. 19-40267 (JPG)

                                         Debtor.         Judge John P. Gutafson

              OBJECTION OF THE UNITED STATES TRUSTEE
   TO THE MOTION FOR AN ORDER AUTHORIZING THE SALE OF PROPERTY
          FREE AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. § 363

                  Daniel M. McDermott, the United States Trustee for Region 9 (“United States

Trustee”), by and through his undersigned counsel, hereby files this objection (the “Objection”) to

California Palms, LLC’s (“Debtor”) Motion for an Order Authorizing the Sale of Property Free

and Clear of Liens Pursuant to 11 U.S.C. § 363 (Docket No. 49) (the “Motion”). In support of this

Objection, the United States Trustee respectfully states as follows:

                                             Jurisdiction

                  1.      The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334(a) and

(b); 28 U.S.C. §§ 157(a) and (b); and 28 U.S.C. § 151, and General Order No. 2012 entered on

April 4, 2012 by the United States District Court for the Northern District of Ohio. This is a core

proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B). The United States Trustee has standing

to file this Objection pursuant to 11 U.S.C. § 307, and 28 U.S.C. § 586(a)(5).

                  2.      Under 28 U.S.C. § 586, the United States Trustee is generally charged with

monitoring the federal bankruptcy system. See Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the United States Trustee as a “watchdog”).

                  3.      Under section 307 of title 11 of the United States Code (the “Bankruptcy

Code”), the United States Trustee has standing to be heard on the Motion and the issues raised in

this Objection.




19-40267-jpg           Doc 66   FILED 05/03/19     ENTERED 05/03/19 12:50:14           Page 1 of 7
                                              Background

                4.       On February 27, 2019 (the “Petition Date”), Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. See Docket No. 1. Debtor continue to

operate its business as debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy

Code.

                5.       On the Petition Date, Debtor filed its schedules (the “Schedules”). See

Docket No. 1. On March 13, 2019, Debtor filed amended Schedules. See Docket No. 15.

According to Debtor’s Schedules, Debtor has $3.1 million of secured debtor and $99,390 of

nonpriority unsecured debt. Id. Debtor has not filed a motion seeking the entry of an order setting

a claims bar date. Therefore, parties in interest are unable to confirm whether Debtor’s Schedules

accurately reflects all of its creditors and liabilities.

                6.       On April 23, 2019, the Court entered the Order Granting Motion of Pender

Capital Asset Based Lending Fund I, L.P. For Determination that Debtor California Palms, LLC

Bankruptcy Case is a Single Asset Real Estate Case Pursuant to Bankruptcy Code Section

101(51B). See Docket No. 50.

                7.       According to Debtor’s Resolution of the Board of Directors, Sebastian

Rucci is the sole member of Debtor. See Docket No. 1. Mr. Rucci is also the sole owner and officer

of both California Palms Addiction Recovery Campus, Inc. (“CaliParc”) and California Palms,

Inc. (individually “California Palms” and jointly with CaliParc, “CaliParc/California Palms”), the

proposed purchasers identified in the Motion. See Docket No. 49, Declaration of Sebastian Rucci,

attached thereto.

                8.       On April 19, 2019, Debtor filed the Motion. The Motion seeks the entry of

an order by the Court approving the sale of Debtor’s real property located in Austintown, Ohio

                                                     2




19-40267-jpg         Doc 66    FILED 05/03/19         ENTERED 05/03/19 12:50:14      Page 2 of 7
(the “Property”) to CaliParc/California Palms. Mr. Rucci is also the sole owner and officer of

CaliParc and California Palms the proposed purchasers identified in the Motion. See Docket No.

49, Declaration of Sebastian Rucci, attached thereto.

               9.      Debtor states in the Motion that it and CaliParc/California Palms “entered

into a contract to purchase the [P]roperty . . . for $3.7 million” (the “Contract”). See Docket No.

49, p. 14. However, Debtor has not filed a copy of the Contract with the Court. Therefore, parties

in interest have not been provided notice of or an opportunity to review the terms of the Contract

between Debtor and CaliParc/California Palms.

               10.     According to the Motion, the sale of the Property will be free and clear of

all liens, claims, encumbrances and interests.

               11.     The Motion seeks a rapid sale process, calling for a closing date of May 6,

2019, which is approximately two weeks after the date Debtor filed the Motion. The record is non-

existent as to what the Debtor has done regarding the marketing of the Property. There does not

appear to be any effort by the Debtor to market or publicize the sale in order to prove that the

Property will be sold for a fair and reasonable price.

               12.     The United States Trustee objects to the Motion based on a number of

reasons including, but not limited to, the proposed sale is between parties that are controlled by

one individual, Mr. Rucci; Debtor has not provided any evidence to support a finding by the Court

that the proposed order is the highest and best offer; Debtor’s lack of evidence regarding its

marketing efforts to obtain the highest and best offer for the sale of the Property; and Debtor’s

failure to disclose the Contract.




                                                 3




19-40267-jpg        Doc 66    FILED 05/03/19      ENTERED 05/03/19 12:50:14          Page 3 of 7
                                                Objection

                  13.     Section 363(b)(1) of the Bankruptcy Code permits a debtor-in-possession

to sell property of the estate outside the ordinary course of business. 11 U.S.C. § 363. The debtor-

in-possession bears the burden of proof to show that the sale is in the best interests of the creditors

and the estate:

                  The sale of assets which is not in the debtor’s ordinary course of business
                  requires proof that: (1) there is a sound purpose for the sale; (2) the proposed
                  sale price is fair; (3) the debtor has provided adequate and reasonable notice;
                  and (4) the buyer has acted in good faith. The element of ‘good faith’ is of
                  particular importance as the Third Circuit made clear in In re Abbotts
                  Dairies of Pennsylvania, Inc., 788 F.2d 143, 149-50 (3d Cir. 1986).”

In re Exaris Inc., 380 B.R. 741 (Bankr. Del. 2008) (some citations omitted).
                  14.     Initially, the Court must determine that the proposed sale contemplated by

Debtor’s Motion will bring the best and highest price for the debtors’ assets. Debtor must show

that the assets have been fully marketed and that the sale is sufficiently publicized in order to prove

that the assets will be sold for a fair and reasonable price. See In re Abbotts Dairies, Inc., 788 F.2d

143, 147 (3d Cir. 1986).

                  15.     Debtor has not provided any facts upon which to base any findings by this

Court with respect to the proposed sale, including but not limited to efforts to independently market

and shop the Property. Debtor proposes to sell the Property free and clear of all liens, claims,

encumbrances and interests. The Property is a discrete asset that most likely has a discrete

audience. Therefore, the Debtor’s sale efforts would only be enhanced if assisted by marketing

and publicity.

                  16.     Also, the speed at which Debtor proposes to sell the creates a risk that

potential buyers will not have an opportunity to evaluate and investigate the Property to submit an


                                                     4




19-40267-jpg         Doc 66     FILED 05/03/19        ENTERED 05/03/19 12:50:14            Page 4 of 7
informed bid, thereby reducing competition for purchase of the Debtor’s assets and, concomitantly,

the proceeds to be realized from the sale of those assets.

                17.     In addition, Debtor has not disclosed neither the Contract nor the terms of

the proposed sales transaction between Debtor and CaliParc/California Palms.

                18.     Based on the foregoing, the United States Trustee respectfully requests that

the Court deny the Motion. The United States Trustee also asserts that to ensure the proposed sale

involves a process that facilitates the highest and best offer Debtor should be directed to (i) file

with the Court the Contract; (ii) market and publicize the sale of the Property; and (iii) establish a

timeline to provide parties-in-interest with an opportunity to complete due diligence and submit a

bid on the Property; and (iv) delay the proposed sale until the Court enters an order setting a bar

date for the filing of claims.

                19.     The United States Trustee leaves the Debtor to its burden and reserves any

and all rights, remedies and obligations to, inter alia, complement, supplement, augment, alter

and/or modify this objection, file an appropriate Motion and/or conduct any and all discovery as

may be deemed necessary or as may be required and to assert such other grounds as may become

apparent upon further factual discovery.

                            [Remainder of page intentionally left blank.]




                                                  5




19-40267-jpg       Doc 66        FILED 05/03/19    ENTERED 05/03/19 12:50:14            Page 5 of 7
               WHEREFORE, for the reasons set forth above, the United States Trustee

respectfully requests that the Court sustain the Objection and grant such other relief as the Court

deems appropriate, fair and just.

 Dated: May 3, 2019                              Respectfully submitted,

                                                 DANIEL M. MCDERMOTT
                                                 UNITED STATES TRUSTEE, REGION 9

                                                 By:    /s/ Tiiara N. A. Patton .
                                                        Tiiara N. A. Patton (0081912)
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Office of the United States Trustee
                                                        Howard M. Metzenbaum U.S. Courthouse
                                                        201 Superior Avenue E, Suite 441
                                                        Cleveland, Ohio 44114
                                                        Phone:         (216) 522-7800 ext. 250
                                                        Fax:           (216) 522-7193
                                                        Email:         tiiara.patton@usdoj.gov




                                                6




19-40267-jpg      Doc 66     FILED 05/03/19      ENTERED 05/03/19 12:50:14           Page 6 of 7
                                     Certificate of Service

               I hereby certify that on May 3, 2019, a true and correct copy of the Objection the
United States Trustee to the Motion for an Order Authorizing the Sale of Property Free and Clear
of Liens Pursuant to 11 U.S.C. § 363 was served upon the following in the manner indicated:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

   •   Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
   •   Sebastian Rucci SebRucci@gmail.com
   •   Ronald A. Spinner spinner@millercanfield.com
   •   United States Trustee (Registered address)@usdoj.gov
   •   Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
   •   Richard G. Zellers zellersesq@gmail.com

                                                By:     /s/ Tiiara N. A. Patton .
                                                        Tiiara N. A. Patton (0081912)
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Office of the United States Trustee
                                                        Howard M. Metzenbaum U.S. Courthouse
                                                        201 Superior Avenue E, Suite 441
                                                        Cleveland, Ohio 44114
                                                        Phone:         (216) 522-7800 ext. 250
                                                        Fax:           (216) 522-7193
                                                        Email:         tiiara.patton@usdoj.gov




                                                7




19-40267-jpg     Doc 66     FILED 05/03/19      ENTERED 05/03/19 12:50:14           Page 7 of 7
